Title: Memorandum on Pardon for Philip M. Topham, 28 February 1808
From: Jefferson, Thomas
To: 


                  
                  
                            
                            Feb. 28. 08.
                        
                  from a document signed by the Mayor of N. York it was believed that Philip M. Topham was liberated from actual confinement as an insolvent, without notifying any agent of the US. in which case it was intended to let him remain at large without molestation & without pardon. but as that fact appears to have been mistaken, & he remains in confinement, in consideration of the punishment already inflicted, and of the change in the state of the law on this subject Let a pardon issue
                  
                     Th: Jefferson
                     
                  
               